DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 have been examined.

Allowable Subject Matter
Claims 1-6 are allowed.
Claims 7-12 are allowed.
Claims 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Liu et al. (U.S. Patent Application Publication 2019/0147115), discloses a mobile device comprising a location determination module, and likewise an operation of determining a location associated with the mobile device (Figure 4; paragraphs 21, 40, 50, and 51), the use of GPS implying receiving a signal indictive of the location of the mobile device; and image capture, implying a camera module configured to generate images (paragraphs 21 and 40), and generating, using the camera module, a user image depicting a target object (Ibid.).  Liu does not expressly disclose that the mobile device comprises one or more processors, but Burns (U.S. Patent Application Publication 2019/0266683) teaches a processor and a memory storing instructions that, when executed by the processor, configure the processor to perform operations (paragraph 13); this is in any case well-known, if support in the provisional application to which Burns claims priority is questionable. 
Liu does not disclose that the one or more processors are configured to cause linking information between a first user account associated with the mobile device and the target object on a remote storage device.  Hecht (U.S. Patent 10,037,561) teaches a cloud-based storage computing system, and a customer’s information wallet account, wherein other entity computing systems may store data accessed by the information wallet system (column 3, lines 17-54; Figures 1, 2, 3, and 5).  It is in any case well-known for databases to link information about one person or topic to other information. 
Liu discloses outputting one or more target object identifiers for user selection based on the location associated with the mobile device (paragraphs 26 and 27).  Liu discloses a notification, which may well be outputted on the display of the mobile device, comprising information which can be described as associated with a second user (paragraphs 55 and 61), although not precisely information associated with a second user account that is associated with the target object.  Liu does not disclose receiving a user selection of a particular target object identifier of the one or more target object identifiers, wherein the particular target object identifier is associated with the target object depicted in the user image, and wherein the particular target object identifier is associated with a geographical location that is proximate to the location associated with the mobile device.  (Liu does, as set forth above, have a target object with a geographical location that is proximate to the location associated with the mobile device.)  Stob (U.S. Patent Application Publication 2015/0024711), the closest prior art of record for this element, teaches presenting a list of property location identifiers from which may select the property location identifier intended to be associated with presently obtained presently obtained geocoordinates (paragraph 31), which does not actually supply the deficiency of Liu.  The prior art of record does not disclose, teach, or reasonably suggest modifying the disclosure of Liu to arrive at the recited mobile device (claim 1), or parallel method (claim 7) and non-transitory physical computer storage storing instructions (claim 13).
The claims have also been analyzed for eligibility under 35 U.S.C. 101.  The claimed invention could be applied to commercial interactions, but the claims do not recite commercial interactions as such, and do not recite any other form of organizing human activity that would make the claimed invention merely or essentially an abstract idea.  The claims are also not directed to mathematical concepts or mental processes; they are therefore patent-eligible. 
The above statements have been written with particular reference to claim 1, which recites a mobile device, but are also applicable to parallel method claim 7, and non-transitory physical computer storage storing instructions claim 13, and to their respective dependents, except that, for example, claim 7 does not recite that the mobile device comprises one or more processors.  However, the independent claims are parallel with regard to the limitations that make the claimed invention non-obvious and patent-eligible.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Calman et al. (U.S. Patent 8,718,612) disclose real-time analysis involving real estate listings.  Hecht (U.S. Patent 10,037,561) discloses systems and methods for managing lists using an information storage and communication system.  Miura et al. (U.S. Patent 10,073,584) is the patent issued on the application published as U.S. Patent Application Publication 2017/0357382, and listed on Applicant’s Information Disclosure Statement.  Johansen (U.S. Patent 10,109,095) discloses facilitating dynamic across-network location determination using augmented reality display devices.  Massing et al. (U.S. Patent 10,223,859) is the patent issued on the application published as U.S. Patent Application Publication 2014/0121015, and listed on Applicant’s Information Disclosure Statement.  Wang et al. (U.S. Patent 10,679,269) is the patent issued on the application published as U.S. Patent Application Publication 2016/0335688, and listed on Applicant’s Information Disclosure Statement.  Liu et al. (U.S. Patent 10,902,158) disclose a daylight livability index from images. 
Calman et al. (U.S. Patent Application Publication 2012/0231814) disclose real-time analysis involving real estate listings.  Stob (U.S. Patent Application Publication 2015/0024711) discloses a method and system for compiling map data.  Johansen (U.S. Patent Application Publication 2018/0165848) discloses facilitating dynamic across-network location determination using augmented reality display devices.  Zhang et al. (U.S. Patent Application Publication 2018/0196811) disclose systems and apparatuses for searching for property listing information based on images.  Burns (U.S. Patent Application Publication 2019/0266683) discloses a method and system for an automated real estate system and offers.  Liu et al. (U.S. Patent Application Publication 2019/0147115) disclose a daylight livability index from images.
McDonough et al. (WO 2011/011616 A1) (assigned to FMR LLC) disclose location-based information retrieval and analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	September 8, 2022